Citation Nr: 1735566	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned; a transcript is included in the record.  In September 2015 the Board remanded this matter for further development.  

[The September 2015 Board remand included a claim of service connection for bilateral flatfoot.  A January 2016 rating decision granted service connection for bilateral pes planus, resolving that matter.] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  As was noted in the prior remand, the Veteran's spine was normal on clinical evaluation on examination for entrance in service.  Accordingly, he is entitled to a legal presumption of soundness on entry in service with respect to a low back disability. 

In the September 2015 remand the Board found an August 2011 VA examination inadequate for rating purposes based on the examiner's finding (without identifying supporting clear and unmistakable evidence) that the Veteran's back disability pre-existed service.  

On December 2015 VA examination the examiner opined that a private medical letter stating that the Veteran had recurring lumbar muscle strain made it "more likely than not" that a "low back disability pre-existed service." The Board observes that neither the notation in the private medical letter not the December 2015 VA examiner's opinion that such letter made it "more likely than not" that a back disability pre-existed constitutes clear and unmistakable evidence (reasonable minds could not differ) that a low back disability pre-existed service.  Accordingly, the presumption of soundness on entry in service is not rebutted.  Pre-service history of back injury may not be the basis for denial of the claim.

The Veteran alleges that during service he had multiple falls while wearing a back pack, and that his back disability is related to such falls.   He served as a medic in Vietnam; it may reasonably be conceded that he had the alleged falls.  However, a back disability was not noted during service or on service separation examination. There remains a medical question remaining of whether, conceding the occurrence of the falls the Veteran reports, based on the evidence of record it is at least as likely as not the his current diagnosed back disability(degenerative arthritis of the spine) is at least as likely as not related to the falls in service.  The medical evidence of record does not include an adequate medical opinion on that question (one that acknowledges the presumption of soundness on entry in service, and also considers the Veteran's reports of multiple falls during service).  Accordingly, development for such opinion is necessary.

The case is REMANDED for the following:

1.  The AOJ should forward the Veteran's record to an orthopedist for review and an advisory medical opinion regarding the etiology of the Veteran's low back disability.  The entire record must be reviewed by the examiner.  The consulting provider should note that the Veteran is presumed sound on entry in service with respect to a low back disability, and should consider/account for the Veteran's lay reports (which the Board finds not implausible) that he had multiple falls during service while wearing a heavy backpack.  Based on review of the record, and applying generally accepted medical principles, the physician should provide an opinion that responds to the following:  

Please identify the likely etiology for the Veteran's currently diagnosed low back disability (degenerative arthritis of the spine)?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service, to include as due to multiple falls while wearing a heavy backpack therein?  

The consulting provider must explain the rationale for the opinion in detail, specifically addressing the Veteran's stated theory of entitlement that his back disability is related to such falls.  If the Veteran's back disability is found to be unrelated to his service/falls therein, the provider should identify the etiology for the back disability considered more likely, and explain why that is so. 

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

